DETAILED ACTION
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on 04/15/2022. Claims 1-20 are pending. Claims 1, 2, 7 and 8 have been amended.

IDS
2	The IDSs filed on 03/21/2022 and 05/16/2022 have been considered.

Response to Argument
3	Applicant’s argument filed on March 30, 2022 has been fully considered but it is moot based on new grounds of rejections.
		
Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 6,748,367 B1) further in view of Sekiya et al. (Sekiya, hereinafter) (U.S. Patent Application Publication No. 2012/0149302 A1).
Regarding claim 1, Lee discloses an acquisition method for applet data (Fig. 13), wherein the acquisition method is applied to a terminal (Client, Fig. 13), the method comprising: 
establishing, by a client (client side, Fig. 13), a network connection with a data server when a trigger operation for starting the applet is detected (Col. 15, line 23-28; When a user starts to execute the Applet, the Applet attempts to initiate a secure communication channel back to the server, Fig. 13), wherein the client is associated with the applet (Col. 15, line 23; client side applet, Fig. 13); 
sending a data request message to the data server through the network connection after the applet is started (Col. 15, lines 27-30; The Applet uses the secure communications channel to request dynamic information from the server, Fig. 13, middle step);
receiving, from the data server, a data response message that contains requested data (Col. 15, lines 30-33; The Servlet (at a server) receives the Applet's request, extracts the information from the appropriate databases and outputs the requested data over the secure communications channel for reception by the Applet, Fig. 13, last step).  
But Lee doesn’t explicitly disclose an establishing of a network connection with a data server is according to an interface address of the data server corresponding to an applet.
However, Sekiya in analogous art, discloses an establishing of a network connection with a data server is according to an interface address of the data server corresponding to an applet ([0085] & [0086]; the VSE applet 74, in step S15, sends a connection request to the SA server 14 on the basis of the one-time URL. Note that the connection request includes the secure ID, Fig. 7, S34 & s15).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Sekiya to the system of Lee in order to optimize the identification of a data source hosts and by doing so a data retrieval efficiency of the system would be increased.

Regarding claim 2, Lee doesn’t fully teach the method of claim 2. However, Sekiya further discloses wherein the establishing, by a client, a network connection with a data server according to an interface address of the data server corresponding to an applet comprises: 
sending (sending, Fig. 7, step s15), according to the interface address of the data server (URL of SA Server 14, [0085]), a network connection request message to the data server ([0085]; the VSE applet 74, in step S15, sends a connection request to the SA server 14 on the basis of the one-time URL, Fig. 7, step s15); 
receiving, from the data server, a network connection response message that is used to indicate that the network connection has been established ([0086]; In step S52, the communication unit 111 sends a response to the connection request to the VSE applet 74, Fig. 7, step s52).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Sekiya to the system of Lee to optimize the identification and retrieval requested resources from remote data sources by utilizing targeted resource locators such as URL of the remote data source.


Regarding claim 3, Lee further teaches the method of claim 2, wherein: 
the network connection request message is an empty request message (Col. 15, lines 21-25; the Applet is configured to have dynamic fields that are initially Null. When a user starts to execute the Applet, the Applet attempts to initiate a secure communication channel back to the server).

Regarding claim 6, Lee further teaches the method of claim 1, further comprising: 
acquiring a manifest file corresponding to the applet locally, wherein the manifest file contains the interface address of the data server corresponding to the applet ([0083]-[0084]; secure ID and URL information stored in the personal db113, [0068]).

Regarding claim 7, Lee further teaches an acquisition method for applet data, wherein the acquisition method is applied to a data server, the method comprising: 
establishing a network connection with a terminal, when a trigger operation for starting the applet is detected by the terminal (Col. 15, line 23-28; When a user starts to execute the Applet, the Applet attempts to initiate a secure communication channel back to the server, Fig. 13);
receiving, from the terminal, a data request message through the network connection, wherein the data request message is sent by the terminal after the applet is started (Col. 15, lines 27-30; The Applet uses the secure communications channel to request dynamic information from the server, Fig. 13, middle step);
sending, to the terminal, a data response message that contains requested data(Col. 15, lines 30-33; The Servlet (at a server) receives the Applet's request, extracts the information from the appropriate databases and outputs the requested data over the secure communications channel for reception by the Applet, Fig. 13, last step).  
But Lee doesn’t explicitly disclose wherein the network connection is established according to an interface address of a data server corresponding to an applet.
However, Sekiya in analogous art, discloses wherein the network connection is established according to an interface address of a data server corresponding to an applet ([0085] & [0086]; the VSE applet 74, in step S15, sends a connection request to the SA server 14 on the basis of the one-time URL. Note that the connection request includes the secure ID, Fig. 7, S34 & s15).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Sekiya to the system of Lee in order to optimize the identification of a data source hosts by using specific resource locators. 

Regarding claim 8, Lee further teaches the method of claim 7, wherein the establishing a network connection with a terminal comprises: 
receiving a network connection request message from the terminal (Col. 15, line 23-28; When a user starts to execute the Applet, the Applet attempts to initiate a secure communication channel back to the server, Fig. 13);
sending, to the terminal, a network connection response message that is used to indicate that the network connection has been established (Col. 15, lines 27-30; The Applet uses the secure communications channel to request dynamic information from the server, Fig. 13, middle step).

Regarding claim 9, Lee further teaches the method of claim 8, wherein: 
the network connection request message is an empty request message (Col. 15, lines 21-25; the Applet is configured to have dynamic fields that are initially Null. When a user starts to execute the Applet, the Applet attempts to initiate a secure communication channel back to the server).

As for claims 10-12, 15-18, 19 and 20, the limitations of claims 10-12, 15-18, 19 and 20 are similar to the limitations of claims 1-3, 6-9, 1 and 7 above, respectively. Therefore, the limitations of claims 10-12, 15-18, 19 and 20 are rejected in the analysis of claims 1-3, 6-9, 1 and 7 above, and the claims are rejected on that basis.

6	Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 6,748,367 B1) in view of Sekiya et al. (Sekiya, hereinafter) (U.S. Patent Application Publication No. 2012/0149302 A1) further in view of Gish (U.S. Patent No. 6,424,991 B1).
Regarding claim 4, Lee in view of Sekiya fails to fully teach the method of claim 4. However, Gish in analogous client-server communication using applet system, discloses the method of claim 1, further comprising: 
sending a data processing request message to a service server (web server 630) corresponding to the applet (Col. 18, line 63-Col. 19, line 3; startup applet 620, Fig. 6), wherein the data processing request message contains the requested data and is used to instruct the service server to perform logical processing and rendering processing on the requested data (Col. 18, line 63-Col. 19, line 3; the client node executes a startup applet 620 which first collects information about the client 600 user and contacts the server node 610 via http 602. The server node 610 has been extended to include a web server 630 for processing requests via HTTP);
receiving, from the service server, a data processing response message that contains the requested data that has been processed (Col. 15, lines 28-35; A web server 1106 is utilized to facilitate access to and transmission of messages over the web from the server 1180, Fig. 6); 
displaying the requested data that has been processed (Col. 22, lines 50-65; A web server 1106 is utilized to facilitate access to and transmission of messages over the web from the server 1180 via the access module 1108 and the PE framework 1104).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Gish to the system of Lee in order to facilitate the communication between client and server by supporting HTTP connections that enables web access and applet execution.

Regarding claim 5, Lee in view of Sekiya doesn’t fully teach the method of claim 5. However, Gish further discloses the method of claim 4, further comprising: 
sending, to the service server, a loading event that is used to instruct the service server to load and start the applet (Col. 15, lines 28-35; A web server 1106 is utilized to facilitate access to and transmission of messages over the web from the server 1180, Fig. 6); 
receiving, from the service server, a call request that is used to instruct the terminal to send a network connection request message to the data server (Col. 15, lines 28-35; A web server 1106 is utilized to facilitate access to and transmission of messages over the web from the server 1180, Fig. 6).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Gish to the system of Lee in order to facilitate the communication between client and server by supporting HTTP connections that enables web access and applet execution.

As for claims 13-14, the limitations of claims 13-14 are similar to the limitations of claims 4-5 above, respectively. Therefore, the limitations of claims 13-14 are rejected in the analysis of claims 4-5 above, and the claims are rejected on that basis.





Conclusion
7	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H./
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445